DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/20/20, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10,
 	Manghimalani teaches replacing the second timestamp with a second time the test packet is transmitted to a third communication device; computing a second path latency at the third communication device based on the second time of reception of the packet and the second timestamp para [0076].

 	The prior art of record do not teach a method of determining a one-way latency of a network path in a communication network having at least a first and a second segments with minimal overhead, the method comprising; 
generating, at a first communication device, a test packet including a first and second timestamp indicative of a first time the test packet is transmitted to a second communication device; 
computing a first path latency at the second communication device upon reception of the test packet based on a first time of reception of the test packet and the first timestamp; 
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461